 
PLAN OF EXCHANGE AGREEMENT
 
THIS PLAN OF EXCHANGE AGREEMENT made this 1st day of March, 2011, by and among
SWEET SPOT GAMESINC., a Nevada corporation ("SWTP"), and  GREENFIELD FARMS
GRASSFED BEEF, INC.,  a North Carolina corporation (“Greenfield”), in
consideration of the mutual covenants herein contained and other good and
valuable considerations, the receipt and sufficiency of which is hereby
acknowledged, agree to the terms and conditions set forth herein as follows:


RECITALS:


Greenfield Inc. is a corporation organized under the laws of North Carolina. Its
offices are located in Charlotte, NC.


Greenfield is a marketer of certain beef products, specifically grassfed
beef.  It currently has established arrangements to provide its grassfed beef to
a variety of grocery chains, retailers and others, primarily in the region of
Charlotte, NC. Greenfield has been approached by several additional grocery
chains, restaurant suppliers and wholesalers and wishes to obtain capital to
expand its business operations. The books and records of Greenfield from
inception will be made available to Sweet Spot for inspection upon request when
available.


Sweet Spot Games, Inc. (herein “Sweet Spot” or “SWTP”), was established as a
development stage Nevada corporation developing online, multiplayer gaming
applications. Sweet Spot has a website at: http://www.sweetspotgames.com.  Sweet
Spot is a publicly traded company, quoted on the OTCBB and pink sheets under the
symbol “SWTP.”  Sweet Spot is obligated to file reports under the Securities
Exchange Act of 1934, as amended and has caused all such reports to be
filed.   Its shares are DTC eligible.


The parties desire to enter into a Plan of Exchange regarding the acquisition of
Greenfield by Sweet Spot Games, Inc. as statutory merger under Nevada
law.  Under the terms of this Plan of Exchange, Greenfield will continue the
business of Greenfield under the direction of a separately appointed board of
directors.


IT IS THEREFORE AGREED:
 
ARTICLE I

PLAN OF MERGER AND EXCHANGE OF SECURITIES


SWTP is a Nevada corporation that has authorized 75,000,000 shares of common
stock, par value $0.001, of which approximately 30,110,000 shares on a fully
diluted basis will be currently outstanding at the time of closing.
 
SWTP shall acquire all of the issued and outstanding shares of Greenfield, upon
the completion of the acquisition.  For the consideration that the majority
shareholders of SWTP shall transfer 22,582,500  shares without consideration
other than the exchange of shares contemplated herein, to the shareholders of
Greenfield and/ or its designees  ( “the Shares") . The shares shall be issued
to Greenfield shareholders of record as of the date of this Agreement or its
designated beneficiaries. The  business of the corporation shall become the beef
and organic foods industry.
 
 
1

--------------------------------------------------------------------------------

 

 
The plan of merger shall be on the following terms:



Section 1.1          Plan of Merger and Exchange.  The parties intend to issue
sufficient securities such that Greenfield Shareholders shall become the
majority holder of securities and therefore control the operations of SWTP and
the current Greenfield Shareholders shall effectively acquire controlling voting
and operational control of SWTP through a “reverse acquisition.”
 
 
(a)
Share Exchange. SWTP affiliates Gregory Galanis, the CEO and Chair and Charles
Barkley shall transfer a combined total of 22,582,500 shares directly without
consideration other than the exchange of shares contemplated by this agreement
to the sole shareholder of Greenfield or his designees. In exchange, Greenfield
shall transfer to SWTP shares totaling 100% of the outstanding stock of
Greenfield.



 
(b)
Cash Consideration and Escrow Requirements. SWTP shall have in its regular bank
accounts a minimum of Seventy Five Thousand U. S. Dollars ($75,000.00) cash
which shall be made available to Greenfield at closing.



Greenfield  Section 1.3    Exemption from Registration.  The parties hereto
intend that the SWTP Shares to be issued to the Greenfield Shareholders shall be
exempt from the registration requirements of the Securities Act pursuant to
Section 4(1)1/1(of the rules and regulations promulgated thereunder.  The
parties believe these transactions are private placements within the meaning of
the rules and regulations under the Securities Act.  Each of these entities
separately, and through their intermediaries, had a pre-existing relationship
that had existed for at least 30 days.  SWTP will rely upon the exemptions from
registration provided by Section 4(1)1/1 of the rules of the Securities and
Exchange Commission under the Securities Act.. It is understood that these
exemptions are available because the issuances will be made to a de minimus
number of sophisticated persons, in transactions not involving a public
offering.




Section 1.4          Board of Directors. The current Board of Directors and the
officers and directors of  Greenfield Farms Grassfed Beef, Inc. are:
 
Larry Moore            Chair


Larry Moore            CEO


The current Board of Directors and the officers and directors of  Sweet Spot
Games, Inc. are:
 
Gregory Galanis       Chair
 
 
2

--------------------------------------------------------------------------------

 
 
Gregory Galanis       CEO


Bruce Maxim           Director


Gerald Mills              CFO, Director


Art Benjamin            COO



At closing The Board may hold a meeting in compliance with the notice or waiver
of notice requirements of SWTP and may then adopt resolutions fixing the size of
its Board of Directors at not less than three nor more than nine directors, and
may elect a new Board of Directors.


Both Sweet Spot and Greenfield shall duly notice Board of Director meetings for
February 28, 2011 with duly noticed shareholder meetings to immediately follow
for approval of the Merger and corporate changes as contemplated herein.


Section 1.5          Closing. This Agreement shall become effective immediately
upon approval and adoption by the parties hereto, in the manner provided by the
law of the places of incorporation and constituent corporate documents, and upon
compliance with governmental filing requirements. Closing shall occur when all
conditions of closing have been met or are waived by the parties, including all
required government approvals. The closing of the Agreement (the “Closing”)
shall take place in Charlotte, North Carolina, at the offices of attorney
Charles Barkley immediately after all conditions have been removed or as soon
thereafter as all regulatory approvals have been obtained, or at such other
place and time as the parties may otherwise agree.


Section 1.6          Due Diligence. Each party shall have furnished to the other
party certain corporate and financial information to conduct its respective due
diligence. If any party determines that there is a reason not to complete the
Agreement as a result of their due diligence examination, then they must give
written notice to the other party prior to the expiration of the due diligence
examination period.


Section 1.7          Representations and Warranties Correct. The representations
and warranties made by the Parties herein shall have been true and correct when
made and shall be true and correct on and as of the Closing date with the same
force and effect as though made on and as of the Closing date.  All
authorizations, approvals or permits of any governmental authority or regulatory
body that are required in connection with the lawful issuance and exchange of
the SWTP Stock and the Greenfield Stock pursuant to this Agreement shall have
been duly obtained and shall be in full force and effect.


Section 1.8          Termination. The Agreement may be terminated by written
notice, at any time prior to closing, (i) by mutual consent, (ii) by either
party during the due diligence phase, (iii) by either party, in the event that
the transaction represented by this Plan of exchange has not been implemented
and approved by the proper governmental authorities 90 days from the date of
this Agreement, or (iv) if payments scheduled in the Escrow Agreement are not
received when occurs. In the event that termination of the Plan of exchange by
either or both, as provided above, the Plan of exchange shall become void and
there shall be no liability on the part of either party, other than as set forth
in 1(a) above.


 
3

--------------------------------------------------------------------------------

 


ARTICLE II

REPRESENTATIONS AND WARRANTIES


Greenfield  hereby represents and warrants to SWTP that:


Section 2.1          Organization.  Greenfield  is a corporation duly organized
validly existing and in good standing under the laws of North Carolina, has all
necessary corporate powers to own its properties and to carry on its business as
now owned and operated by it, and is duly qualified to do business and is in
good standing in each of the states where its business requires qualification.
 
Section 2.2          Capital. The authorized capital stock of
Greenfield  consists solely of 1,000,000 authorized shares of common stock, par
value $0.001.All of the issued and outstanding shares of Greenfield   are duly
and validly issued, fully paid and non-assessable.  There are no outstanding
subscriptions, options, rights, warrants, debentures, instruments, convertible
securities or other agreements or commitments obligating Greenfield to issue or
to transfer from treasury any additional shares of its capital stock of any
class.


There is no other outstanding capital stock, warrants and options as of the date
of the Agreement. All of the outstanding shares of capital stock of Greenfield
are validly issued, fully paid, non-assessable and subject to no lien or
restriction on transfer, except restrictions on transfer imposed by applicable
securities laws.


Section 2.3          Subsidiaries.  Greenfield has no subsidiaries.
 
Section 2.4          Authority. The Board of Directors of  Greenfield has
authorized the execution of this Agreement and the consummation of the
transactions contemplated herein, and Greenfield have full power and authority
to execute, deliver and perform this Agreement, and this Agreement is a legal,
valid and binding obligation of  Greenfield and is enforceable in accordance
with its terms and conditions. All shareholder approval and corporate action on
the part of Greenfield necessary for the due authorization, execution and
delivery of this Agreement and the consummation of the transactions contemplated
herein has been or will be taken prior to the Closing date.  This Agreement is a
legal, valid and binding agreement of Greenfield, enforceable in accordance with
their terms.  The execution, delivery and performance by Greenfield of this
Agreement and the sale of Greenfield shares will not result in any violation of
or be in conflict with, or result in a breach of or constitute a default under,
any term or provision of any Legal Requirement to which Greenfield are subject,
or any Charter or Bylaws of Greenfield, or any Contractual Obligation to which
Greenfield is a party or by which Greenfield is bound.


Section 2.5          Corporate Power.  Greenfield  has all necessary power and
authority to enter into and perform this Agreement and to sell the Greenfield
shares hereunder. Greenfield has all necessary power and authority to own all
the properties owned by it and to carry on the businesses now conducted or
presently proposed to be conducted by it.  Greenfield and Greenfield    have
taken all action necessary to authorize this Agreement and the sale of the
Greenfield shares to be sold hereunder. The execution and delivery of this
Agreement by  Greenfield and the performance by  Greenfield of its obligations
hereunder in the time and manner contemplated will not cause, constitute or
conflict with or result in (a) any breach or violation of any of the provisions
of or constitute a default under any license, indenture, mortgage, instrument,
article of incorporation, bylaw, or other agreement or instrument to which
Greenfield is a party, or by which it may be bound, nor will any consents or
authorizations of any party other than those hereto be required; (b) an event
that would permit any party to any agreement or instrument to terminate it or to
accelerate the maturity of any indebtedness or other obligation of  Greenfield;
or (c) an event that would result in the creation or imposition of any lien,
charge or encumbrance on any asset of Greenfield.
 
 
4

--------------------------------------------------------------------------------

 
 
Section 2.6          Directors and Officers. The names and titles of all
directors and officers of Greenfield as of the date of this Agreement are:


Director        Larry Moore
CEO             Larry Moore
CFO             Gerald Mills
Director        Michael J. Killman
Director        Allen Walker
Director        Scott Vuncannon
 
Section 2.7          Financial Statements. Greenfield shall furnish, upon
request, Greenfield’s unaudited financial statements for the year ended December
31, 2010.  The financial statements have been prepared in accordance with
generally accepted accounting principles and practices consistently followed
throughout the periods indicated, and fairly present the financial position as
of the dates of the balance sheets included in the financial statements and the
results of operations for the periods indicated. Greenfield has engaged auditors
approved by the Public Company Accounting Oversight Board (PCAOB) and has
furnished a copy of the engagement letter to SWTP.


Section 2.8          Absence of Changes.  Since the date of Greenfield’s most
recent financial statements, there have not been any undisclosed changes in the
financial condition or operations of Greenfield, except for changes in the
ordinary course of business, which changes have not in the aggregate been
materially adverse.


Section 2.9          Absence of Undisclosed Liabilities.  As of the date of
Greenfield’s most recent balance sheet, Greenfield did not have any material
debt, liability or obligation of any nature, whether accrued, absolute,
contingent or otherwise, and whether due or to become due, that is not reflected
in such balance sheet.


Section 2.10        Tax Returns.  Within the times and in the manner prescribed
by law, Greenfield has filed all federal, state and local tax returns required
by law and has paid all taxes, assessments and penalties due and payable except
for those for which returns are not yet due.  The provisions for taxes, if any,
reflected in Exhibit 2.5 are adequate for the periods indicated.  There are no
present disputes as to taxes of any nature payable by Greenfield.


Section 2.11        Investigation of Financial Condition. Without in any manner
reducing or otherwise mitigating the representations contained herein, SWTP and
its legal counsel and accountants shall have the opportunity to meet with
Greenfield’s officers, legal counsel and accountants to discuss the financial
condition of Greenfield.  Greenfield shall make available to SWTP all books and
records of  Greenfield.
 
 
5

--------------------------------------------------------------------------------

 
 
Section 2.12        Patents, Trade Names and Rights. To the best of its
knowledge, Greenfield  is not infringing upon or otherwise acting adversely to
the right or claimed right of any person with respect to patents, trade names
and rights.


Section 2.13        Compliance with Laws. Greenfield has complied with, and are
not in violation of, applicable federal, state or local statutes, laws and
regulations (including, without limitation, and to the knowledge of the officers
of Greenfield, any applicable building, zoning or other law, ordinance or
regulation) affecting its properties or the operation of its business.


Section 2.14        Litigation. Greenfield is not a defendant to any suit,
action, arbitration or legal, administrative or other proceeding, or
governmental investigation which is pending or, to the best knowledge of
Greenfield threatened against or affecting Greenfield or their business, assets
or financial condition.  Greenfield is not in default with respect to any order,
writ, injunction or decree of any federal, state, local or foreign court,
department, agency or instrumentality applicable to it.  Greenfield is not
engaged in any material lawsuits to recover monies due it.


Section 2.15        Full Disclosure. None of the representations and warranties
made by Greenfield herein or in any exhibit, certificate or memorandum furnished
or to be furnished by Greenfield, or on its behalf, contains or will contain any
untrue statement of material fact or omit any material fact the omission of
which would be misleading.


Section 2.16        Assets.  Greenfield has good and marketable title to all of
its property, free and clear of all liens, claims and encumbrances, except as
otherwise indicated in the financial statements.


Section 2.17        Material Contracts. Greenfield has no material contracts
other than distribution agreements, except as set forth on the financial
statements or schedules herein.


Section 2.18        Indemnification of Officers and Directors.  The parties
acknowledge and agree that prior to execution of this Agreement, each party had
separately adopted resolutions and bylaws affording indemnification, to the
fullest extent permitted by law, of all officers, directors, promoters,
attorneys and other responsible persons, past or present for liability, which
arises out of or pertains to any non-intentional action or omission taken in
good faith while serving in such capacity on behalf of the Corporation.  The
parties hereby agree that each shall, to the fullest extent permitted by law,
retain and maintain such indemnification provisions with respect to its officers
and directors and that each party shall hereafter continuously maintain the
fullest indemnification of officers and directors as permitted by law.


Section 2.19        General.  All instruments and legal and corporate
proceedings in connection with the transactions contemplated by this Agreement
shall be reasonably satisfactory in form and substance and  Greenfield shall
have received copies of all documents, including records of corporate
proceedings and officers’ certificates, which they may have reasonably requested
in connection therewith. All covenants, agreements and conditions contained in
this Agreement to be performed or complied with by the Parties on or prior to
the Closing shall have been performed or complied with and Greenfield shall not
be in default in the performance of or compliance with any provisions of this
Agreement.  Greenfield shall have delivered to SWTP an Officer’s Certificate
from the chief executive officer or chief financial officer or acceptable agent
thereof, dated the date of the Closing date, certifying to all representations
and warranties required by this Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SWTP


SWTP represents and warrants to Greenfield that:


Section 3.1          Organization.  SWTP is a corporation duly organized,
validly existing and in good standing under the laws of Nevada, has all
necessary corporate powers to own its properties and to carry on its business as
now owned and operated by it, and is duly qualified to do business and is in
good standing in each of the states where its business requires qualification.


Section 3.2          Capital.  The capital stock of SWTP consists of 75,000,000
shares of authorized common voting stock, of which 30,110,000 are currently
issued and outstanding. There are no classes of preferred stock or options to
purchase stock that have been issued. There are no outstanding subscriptions,
options, rights, warrants, debentures, instruments, convertible securities or
other agreements, commitments or obligations of SWTP to issue or to transfer
from treasury any additional shares of its capital stock of any class, except as
set forth in Section 3.2.


Section 3.3          Subsidiaries.  SWTP has no other subsidiaries and does not
own any interest in any other enterprise.


Section 3.4          Directors and Officers. The names and titles of all
directors and officers of SWTP as of the date of this Agreement are:
 
 
Name
Position
Gregory Galanis
Director (Chairman) and
Chief Executive Officer
Gregory Galanis
President and  Director
Dr. Bruce Maxim  Chief Technology Officer
Arthur Benjamin
 Chief Operations Officer
Gerald Mills
Chief Financial Officer

 
 
At closing the existing Board of SWTP shall approve this Agreement, the
corporation changes contemplated herein and shall appoint their successors as
designated by Greenfield and then resign.


Section 3.5          Financial Statements. Greenfield has been furnished with
complete and correct copies of the following financial statements of SWTP (the
“SWTP Financial Statements”): (a) the audited balance sheet of SWTP as of June
30, 2010 and the respective related consolidated statements of income, retained
earnings and cash flows for the twelve month period then ended, and (b) the
audited consolidated balance sheet of SWTP as of June 30, 2010 together with the
related consolidated statements of operations, retained earnings and cash flows
for the twelve month period then ended. The SWTP Financial Statements have been
prepared in accordance with GAAP consistently applied and fairly and accurately
present the financial condition of SWTP at the date thereof and the results of
its operations for the period covered thereby. All the books, records and
accounts of SWTP are accurate and complete, are in accordance with good business
practice and all laws, regulations and rules applicable to SWTP the conduct of
its business and accurately present and reflect all of the transactions
described therein.
 
 
7

--------------------------------------------------------------------------------

 
 
Section 3.6          Changes in Financial Condition. Since the Balance Sheet
Date, there have occurred material events that, individually or in the
aggregate, have caused or will cause a Material Adverse Effect. SWTP has  not
(a) declared any dividend or other distribution on any shares of its capital
stock, (b) made any payment (other than compensation to its directors, officers
and employees at rates in effect prior to the Balance Sheet Date or for bonuses
accrued in accordance with normal practice prior to the Balance Sheet Date) to
any of its Affiliates, (c) increased the compensation, including bonuses,
payable or to be payable to any of its directors, officers, employees or
Affiliates, or (d) entered into any Contractual Obligation, or entered into or
performed any other transaction, not in the ordinary and usual course of
business and consistent with past practice, other than as specifically
contemplated by this Agreement.


Section 3.7          Absence of Undisclosed Liabilities.  As of the closing date
SWTP will not have any liabilities or obligations, contingent or otherwise,
which are not reflected or provided for in the Distribution of Proceeds
contained in Article I. SWTP (i) does not have any outstanding indebtedness for
borrowed money or for any other purpose and (ii) except as reflected, is not a
guarantor or otherwise contingently liable on such indebtedness of any other
Person. At closing SWTP shall not have any material debt, liability or
obligation of any nature, whether accrued, absolute, contingent or otherwise,
and whether due or to become due.
 
Section 3.8          Tax Returns.  At all times that the Company had operations,
SWTP filed all federal, state and local tax and information returns which are
required to be filed by it and such returns are true and correct. SWTP has paid
all taxes, interest and penalties, if any, reflected in such tax returns or
otherwise due and payable by it. No tax returns were filed for the year 2007 to
the present. SWTP has no knowledge of any material additional assessments or any
basis therefore. SWTP has withheld or collected from each payment made to its
employees the amount of all taxes required to be withheld or collected and has
paid over such amounts to the appropriate taxing authorities. There are no
present disputes as to taxes of any nature payable to SWTP and the Company has
no actual knowledge or notice of any returns due or any unpaid tax, lien, claim
of lien, penalty, interest, assessment or charge by a taxing authority .Any
deficiencies proposed as a result of any governmental audits of such tax returns
have been paid or settled or are being contested in good faith, and there are no
present disputes as to taxes payable by SWTP.
 
Section 3.9          Investigation of Financial Condition. Without in any manner
reducing or otherwise mitigating the representations contained herein,
Greenfield and its and accountants shall have the opportunity to meet with
SWTP's officers  and accountants to discuss the financial condition of
SWTP.  SWTP shall make available to Greenfield all books and records of SWTP.


Section 3.10        Patents, Trade Names and Rights. To the best of its
knowledge, SWTP is not infringing upon or otherwise acting adversely to the
right or claimed right of any person with respect to any of the foregoing.


Section 3.12        Litigation. SWTP is not now a named or threatened party to
any suit, action, arbitration or legal, administrative or other proceeding, or
governmental investigation which is pending or, to the best knowledge of SWTP
threatened against or affecting SWTP or its business, assets or financial
condition.  SWTP is not in default with respect to any order, writ, injunction
or decree of any federal, state, local or foreign court, department, agency or
instrumentality applicable to it.  SWTP is not engaged in any material lawsuits
to recover monies due it. no litigation or proceeding before, or investigation
by, any foreign, federal, state or municipal board or other governmental or
administrative agency or any arbitrator  or, to SWTP’s knowledge, threatened
(nor to SWTP’s knowledge, does any basis exist therefore) against SWTP or, to
SWTP’s knowledge, any officer of SWTP, which individually or in the aggregate
could result in any material liability or which may otherwise result in a
Material Adverse Effect, or which seeks equitable relief, rescission of, seeks
to enjoin the consummation of, or which questions the validity of, this
Agreement or any other Related Agreement or any of the transactions contemplated
hereby or thereby.
 
 
8

--------------------------------------------------------------------------------

 
 
Section 3.13        Authority. The Board of Directors of SWTP has authorized the
execution of this Agreement and the consummation of the transactions
contemplated herein, and SWTP has full power and authority to execute, deliver
and perform this Agreement, and this Agreement is a legal, valid and binding
obligation of SWTP and is enforceable in accordance with its terms and
conditions. As of the Closing, the Shareholders shall have approved this
Agreement and the transactions described herein as required by Nevada law. All
consents and approvals to the transactions contemplated by this Agreement
required to be obtained by Greenfield from any third party shall have been
obtained by Greenfield. All authorizations, approvals or permits of any
governmental authority or regulatory body that are required in connection with
the lawful issuance and sale of the SWTP Stock and the sale of Greenfield Stock
pursuant to this Agreement shall have been duly obtained and shall be in full
force and effect. No additional consent, approval, qualification, order or
authorization of, or filing with any governmental authority is required in
connection any SWTP Parties’ execution or delivery of valid stock certificates
or other performance of the this Agreements or the offer, issue or sale of the
SWTP Stock by Shareholders or the consummation of any other transaction pursuant
to this Agreement on the part of any SWTP Party, except for filings under
applicable federal securities or blue sky laws.


Section 3.14        Ability to Carry Out Operations. SWTP has no operations and
has not had operations since inception.


Section 3.15        Full Disclosure. None of the representations and warranties
made by SWTP herein or in any exhibit, certificate or memorandum furnished or to
be furnished by SWTP or on its behalf, contains or will contain any untrue
statement of material fact or omit any material fact the omission of which would
be misleading.


Section 3.16        Assets.  SWTP has no assets or liabilities other than as
shown on the filings of the Company on Form 10-K and 10-Q, as filed with the U.
S. Securities & Exchange Commission.


Section  3.17       Material Contracts.  Except as set forth on Schedule 3.17,
SWTP has no material contracts with any other party and no other agreement shall
be breached by the entry of this Acquisition Agreement


Section  3.18       Market for Company Stock.  SWTP has been advised that at
least one  NASD members presently make markets in the Company's common stock as
of the date of closing pursuant to the Rules and regulations of the NASD. The
Company's stock has been given the symbol "SWTP" and is eligible for continued
trading on the pink sheets bulletin board. While the Company has no arrangements
or understanding with any market maker to make or maintain any market, the
Company has no knowledge of any intention to terminate making markets in the
securities by any of its present market makers.
 
 
9

--------------------------------------------------------------------------------

 
 
ARTICLE IV

EXCHANGE PROCEDURE AND OTHER CONSIDERATION


Section 4.1          SWTP’s Delivery of the Shares. On the Closing Date, SWTP
will cause it’s transfer agent, at SWTP’s expense, to deliver to Greenfield
stock certificates and suitable stock powers in form acceptable to Greenfield’s
attorney or other instruction required for the issuance of the Shares to
Greenfield’s designees.  If necessary, after the sale closes SWTP will also
execute such other certificates or other documents reasonably necessary to
confirm the sale, enter the shares on the transfer ledger of SWTP and transfer
the Shares to Greenfield.


Section 4.2         Greenfield’s Delivery of Purchase Price.  Delivery of the
Purchase Price by Greenfield shall be deemed completed upon receipt by the
Escrow Agent of the purchase price. On the Closing Date, Escrow Agent will
deliver a bank wire, bank draft or official check in an amount equal to the
balance of the Purchase Price to SWTP upon receipt of the securities from SWTP
and shall exchange the payment for the delivery upon confirmation of the
parties.


Section 4.3          Termination. This Agreement may be terminated at any time
prior to the Closing Date:


 
a.
By Greenfield if the due diligence examination of SWTP, its corporate books and
records, shareholder lists and certifications, market for its securities or its
financial condition, in the opinion of Greenfield’s counsel, materially differ
from the representations contained herein; if the consummation of the Agreement
would be deemed unlawful, or if there is a material change prior to closing;



 
b.
by either SWTP or Greenfield if the other party shall have failed to comply in
any material respect with any of its covenants or agreements contained in this
Agreement required to be complied with prior to the date of such termination,
which failure to comply has not been cured within thirty business days following
receipt by such other party of written notice from the non-breaching party of
such failure to comply;



 
c.
by either SWTP or Greenfield if there has been (i) a breach by the other party
of any representation or warranty that is not qualified as to materiality which
has the effect of making such representation or warranty not true and correct in
all material respects or (ii) a breach by the other party (in the case of
Greenfield, including any breach by SWTP) of any representation or warranty, in
each case which breach has not been cured within thirty business days following
receipt by the breaching party from the non-breaching party of written notice of
the breach;



 
d.
by SWTP or  Greenfield if the transactions contemplated by this Agreement have
not been effected on or prior to the Closing Date;



 
e.
by SWTP or Greenfield if any court or other Governmental Body having
jurisdiction over a party hereto shall have issued an order, decree or ruling or
taken any other action permanently enjoining, restraining or otherwise
prohibiting the consummation of the Exchange and such order, decree, ruling or
other action shall have become final and non-appealable, provided, however that
the right to terminate this Agreement pursuant to this shall not be available to
any party whose failure to fulfill any of its obligations contained in this
Agreement has been the cause of, or resulted in, the failure of the sale of the
Assets to have occurred on or prior to the aforesaid date  The right of any
party hereto to terminate this Agreement shall remain operative and in full
force and effect regardless of any investigation made by or on behalf of any
party hereto, any Person controlling any such party or any of their respective
affiliates.

 
 
10

--------------------------------------------------------------------------------

 
 
Section 4.4          Termination and its Effect. In the event of termination of
this Agreement by either SWTP and Greenfield, as provided in this Agreement
shall forthwith become void, and there shall be no liability hereunder on the
part of SWTP and Greenfield or their respective officers or directors; provided,
however, that nothing contained in this Agreement shall relieve any party hereto
from any liability for any willful breach of a representation or warranty
contained in this Agreement or the breach of any covenant contained in this
Agreement.
 
At any time prior to the Effective Time, the parties hereto may (a) extend the
time for the performance of any of the obligations or other acts of the other
parties hereto, (b) waive any inaccuracies in the representations and warranties
contained herein or in any document delivered pursuant hereto and (c) waive
compliance with any of the agreements or conditions contained herein which may
legally be waived.  Any agreement on the part of a party hereto to any such
extension or waiver shall be valid only if set forth in an instrument in writing
signed on behalf of such party.
 
ARTICLE V
CLOSING


Section 5.1          Conditions to Closing. Greenfield’s obligation to purchase
and pay for the Shares is subject to the fulfillment, prior to or at the
closing, of the conditions specified in SWTP’s Covenants, Representations, and
Warranties and the due diligence examination of Greenfield.


Section 5.2          Closing. The Closing of this transaction shall be held at
the offices of Charles W. Barkley, 6201 Fairview Road, Suite 200, Charlotte, NC
28210 or other location agreed to by the parties on or before March 1, 2011.  At
the closing:


 
(a)
SWTP shall deliver to Greenfield certificates representing 93,750 shares of
Series A Preferred voting stock;

 
 
(b)
SWTP shall deliver (i) an officer's certificate from SWTP dated the Closing
Date, that all representations, warranties, covenants and conditions set forth
in this Agreement on behalf of SWTP are true and correct as of, or have been
fully performed and complied with by, the Closing Date and (ii) the legal
opinion of its counsel in form acceptable to Greenfield, and (iii)  there are no
liabilities of the Company and (iv) SWTP’s company minute book, seal or chops
and records of  minutes of meeting of boards. SWTP shall deliver a signed
consent and/or Minutes of the Meetings of the Board of Directors of SWTP
approving this Agreement.

 
 
(c)
Such other instruments, documents and certificates, if any, as are required to
be delivered pursuant to the provisions of this Agreement shall have been duly
authorized, executed and delivered by the parties thereto and a copy of such
executed instruments, documents and certificates shall have been delivered to
both SWTP and Greenfield.

 
 
11

--------------------------------------------------------------------------------

 


Section 5.3          Events Subsequent to Closing. Subsequent to the Closing,
the capitalization of SWTP may be restructured by reverse splits, conversion of
preferred shares to common shares or otherwise to reflect the intended
capitalization. Further, SWTP shall be available to assist in the change of
corporate name, CUSIP number, confirmation of transfer agent and registrar or
change of transfer agent, update information on the Pink Sheets, and other
ministerial matters necessary to disclose and effect the change of control.


ARTICLE VI
MISCELLENANEOUS


Section 6.1          Notices. Any notices or other communications required or
permitted by this agreement shall be sufficiently given if personally delivered
to it or sent by registered mail or certified mail, postage prepaid, or by post,
fax, e-mail or prepaid telegram addressed to the addresses set forth above in
this Agreement or such other addresses as shall be furnished in writing by any
party in the manner for giving notices hereunder, and any such notice or
communication shall be deemed to have been given as of  the date so delivered,
mailed or telegraphed.


SWEET SPOT GAMES, Inc.
c/o Gregory Galanis, CEO
36 Roland Lane
London, Ontario, Canada
N5X1G1


Greenfield Farms Grassfed Beef, Inc.
c/o Larry Moore
P. O. Box 577
Norwood, NC 28128


Copies to: Charles W. Barkley. Attorney
6201 Fairview Road, Suite 200
Charlotte, NC  28210


Section 6.2          Attorneys' Fees. SWTP has prepaid attorneys fees of $35,000
to Charles Barkley. Except as stated, each party shall pay their own costs and
attorneys fees.


Section 6.3          Confidentiality.  Each party agrees with the other party
that, unless and until the transactions contemplated by this Agreement have been
consummated, they and their representatives will hold in strict confidence all
data and information obtained with respect to another party or any subsidiary
from any representative, officer, director or employee, or from any books or
records or from personal inspection, of such other party, and shall not use such
data or information or disclose the same to others, except:  (i)  to the extent
such data is a matter of public knowledge or is required by law to be published;
and (ii)  to the extent that such data or information must be used or disclosed
in order to consummate the transactions contemplated by this Agreement.
 
 
12

--------------------------------------------------------------------------------

 
 
Section 6.4          Third Party Beneficiaries.  This contract is between SWTP
and Greenfield, and the Company may be a third party beneficiary of this
Agreement.  Except for the shareholders of the Company and as specifically
provided, no other person or entity shall be deemed to be a third party
beneficiary of this Agreement. Additionally, relating to this transaction, SWTP
owes no duty to anyone other than Greenfield, at any time or for any reason.


Section 6.5          Entire Agreement.  This Agreement represents the entire
agreement between the parties.  This Agreement alone fully and completely
expresses the agreement of the parties relating to the subject matter
hereof.  There are no other courses of dealing, understanding, agreements,
representations or warranties, written or oral, except as set forth in this
document.  This Agreement may not be amended or modified, except by a written
agreement signed by all parties.


Section 6.6          Survival; Termination.  The representations, warranties and
covenants of the respective parties shall survive the Closing Date and the
consummation of the transactions herein contemplated the applicable statute of
limitations.


Section 6.7          Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and all of which taken
together shall be but a single instrument.


Section 6.8          Amendment or Waiver.  Every right and remedy provided by
this agreement shall be cumulative with every other right and remedy conferred
at law or in equity, and may be enforced concurrently.  No waiver by any party
of the performance of any obligation by the other shall be construed as a waiver
of the same or any other default arising at any time.  At any time prior to the
Closing Date, this Agreement may be amended by a writing signed by all parties,
with respect to any of its terms, and any term or condition of this Agreement
may be waived or the time for performance hereof may be extended by a writing
signed by the party or parties for whose benefit the provision is intended.


Section 6.9          Expenses.   Each party shall bear all of their respective
costs and expenses incurred in connection with the negotiation of this Agreement
and in the consummation of the transactions provided for herein and the
preparation thereof.


Section 6.10        Headings; Context. The headings of the sections and
paragraphs contained in this Agreement are for convenience of reference only and
in no way modify, interpret or construe the meaning of this Agreement.


Section 6.11        Benefit.  This Agreement shall be binding upon and shall
inure only to the benefit of the parties and their permitted assigns.  This
Agreement shall not be assigned by any party without the prior written consent
of the other party.


Section 6.12        Severability.  In the event that any particular provision or
provisions of this Agreement shall for any reason be determined to be
unenforceable, or in violation of any law, governmental order or regulation,
such unenforceability or violation shall not affect the remaining provisions of
such agreements, which shall continue in full force and effect and be binding
upon the respective parties.


Section 6.13        No Strict Construction. The language of this Agreement shall
be construed as a whole, according to its fair meaning and intendment, and not
strictly for or against either party, regardless of who drafted or was
principally responsible for drafting the Agreement or its terms or conditions.
 
 
13

--------------------------------------------------------------------------------

 
 
Section 6.14        Execution Knowing and Voluntary. In executing this
Agreement, the parties severally acknowledge and represent that each:  (a) has
fully and carefully read and considered this Agreement; (b) has been or has had
the opportunity to be fully apprised by its attorneys of the legal effect and
meaning of this document and all its terms and conditions; (c) is executing this
Agreement voluntarily, free from any influence, coercion or duress of any kind.


Section 6.15        Further Assurances, Cooperation. Each party shall, upon
reasonable request by the other party, execute and deliver any additional
documents necessary or desirable to complete sale contemplated by this
agreement.  The parties agree to cooperate and use their respective best efforts
to consummate the transactions contemplated by this agreement.


Section 6.16        Governing Law.  This Agreement shall be construed (both as
to validity and performance) and enforced in accordance with and governed by the
laws of the state of Nevada applicable to agreements made and to be performed
wholly within such jurisdiction and without regard to conflicts of laws, but
venue for any disputes shall be Mecklenburg County, North Carolina.


ARTICLE VII
INDEMNIFICATION


Section 7.1          Indemnification by SWTP.  Notwithstanding any other
provisions of this Agreement and subject to the terms and conditions of this
Article V, SWTP agrees to indemnify, defend and hold harmless Greenfield, any of
Greenfield’s affiliates, including Company and Greenfield or it’s officers,
directors and controlling persons (the “Greenfield  Group”), at any time after
the Closing Date, from and against all demands, claims, actions or causes of
action, assessments, losses, damages, liabilities, costs and expenses, including
without limitation, interest, penalties and attorney’s fees and expenses, which
were reasonably incurred or imposed upon Greenfield  Group or any of its
members, net of any insurance proceeds received by any member of Greenfield
Group for such demands, asserted against or incurred by any member of the
Greenfield  Group directly or indirectly, by reason of or resulting from any
misrepresentation, breach of any warranty or nonperformance or breach of any
covenant, obligation or agreement of SWTP or Company contained in or made
pursuant to this Agreement or any statement contained in any certificate or
document furnished to SWTP pursuant to this Agreement, or any facts or
circumstances constituting such a breach.
 
 
14

--------------------------------------------------------------------------------

 
 
AGREED AND ACCEPTED as of the date first above written.




SWEET SPOTSWEET SPOT GAMES, INC.




By: ___________________________________
Gregory Galanis CEO






GREENFIELD FARMS GRASSFED BEEF, INC.




         By: ________________________________
Larry Moore, President
 
 
15

--------------------------------------------------------------------------------

 
 
Exhibit A




Sweet Spot Game Shareholders (Transferors)


Gregory Galanis – 20,000,000     Shares to be transferred


Charles Barkley - 2,582,500       Shares to be transferred






Greenfield Farms Shareholders (Transferees)


Larry Moore
20,250,075 Shares
   
Franklin Lee
1,0162,12  Shares
40645 Mt. Zion Church Rd
 
Norwood, NC  28128
     
Robert Byrd
1,016,213  Shares
4120 Shankle Rd.
 
Norwood, NC  28128
     
Scott Bortz
100,000
684 Colville Road
 
Charlotte, NC  28207
     
Alfred Rhyne
100,000
540 Hempstead Place
 
Charlotte, NC 28207
     
George Dizes
100,000
6740 Newhall Road
 
Charlotte, NC  27270
 

 

16